                                                            March 17, 2020

                                                                             USDC SDNY
                 The Honorable Mary Kay Vyskocil                             DOCUMENT
                 United States District Judge                                ELECTRONICALLY FILED
                 Southern District of New York                               DOC #:
                 500 Pearl Street                                            DATE FILED: 3/18/2020
                 New York, NY 10007

                               Re: United States v. Rebecca Linke, et al.
                                     20 CR 160 (MKV)

                 Dear Judge Vyskocil:

                         I represent Defendant Rebecca Linke in the above-referenced case and write
                 to request, pursuant to F.R.Cr.P. 10(b) that the Court allow Ms. Linke to waive her
                 personal appearance at her March 23, 2020 arraignment and the initial conference.
                 Ms. Linke’s written Waiver of Appearance is attached. The Government indicates
                 that it has no objection to this request.

                        In addition, I respectfully request permission to attend the conference via
                 telephone in lieu of a personal appearance before your Honor.

                        Given that there are, temporarily, considerable health dangers attendant to
                 public gatherings and to the public transportation required to get to them, I hope that
                 the Court will exercise its discretion to approve both of these requests.

                        I thank the Court for its consideration.


GRANTED. The Court accepts Defendant Linke’s                Sincerely,
waiver of appearance and counsel’s request to appear
telephonically. Counsel is directed to call
888-278-0296 and enter access code 5195844 to join
the conference. Counsel for Ms. Linke should be             David Wikstrom
prepared to agree to a schedule for the remainder of
the case and to address any issues or questions that
arise.
     3/18/2020
